Name: Commission Regulation (EEC) No 734/81 of 20 March 1981 on the supply of common wheat to the People' s Republic of Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 3 . 81 No L 78/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 734/81 of 20 March 1981 on the supply of common wheat to the People 's Republic of Mozambique as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereals and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure , 5 000 tonnes of cereals to the People's Republic of Mozambique under its food-aid programme for 1 980 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975 , p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (&lt; ¢) OJ No L 192, 26 . 7 . 1980 , p . 11 . No L 78/ 16 Official Journal of the European Communities 24 . 3 . 81 ANNEX I 1 . Programme : 1980 2 . Recipient : Mozambique 3 . Place or country of destination : Mozambique 4 . Product to be mobilized : common wheat 5 . Total quantity : 5 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : L Office National Interprofessionnel des CÃ ©rÃ ©ales (ONIC), 21 Av. Bosquet, Paris 7iÃ ¨me ; telex OFIBLE 270807 F 8 . Method of mobilizing the product : intervention * 9 . Characteristics of the goods : The common wheat must be of fair and merchantable quality and correspond at least to the minimum quality required for intervention at the reference price (humidity 15%) 10 . Packaging :  in bulk 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Maputo 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 3 April 1981 at 12 noon 16 . Shipment period : 1 to 31 May 1981 17 . Security : 6 ECU/tonne 24 . 3 . 81 Official Journal of the European Communities No L 78 / 17 ANNEXE II  ANHANG II - ALLEGATO II  BIJLAGE II  BILAG II  ANNEX II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U NumÃ ©ro du lot Port d'embarquement Tonnage Ã mettre en caf Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen Nach cif zu bringende Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d' imbarco Tonnellaggio da mettere in cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Cif aan te leveren hoeveelheid Naam en adres van de entrepothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde til levering cif Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage cif Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la 900 t Union des coopÃ ©ratives agricoles de Marchelepot CommunautÃ © Picardie Hafen der 2 800 t 26 , rue Noyon QuiviÃ ¨res Gemeinschaft 1 300 t 805Ã 0 Montdidier Port-de-Languevoisin Porto della ComunitÃ 5 000 t Haven van de Gemeenschap FÃ ¦lleskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã 